DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 1818472.1 filed on 13 November 2018.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 depends on itself.  
For purposes of applying prior art, Examiner interprets claim 6 to depend on claim 5.

Appropriate correction is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 1 recites a device comprising a user interfaces, communication interface, and a control unit.
The Specification as originally filed in parent application 1818472.1 discloses on page 2 line 10-11 that the user interface may be any suitable user interface.
Similarly, this Specification appears to disclose exemplary embodiments of the communication interface and control unit.
Accordingly, the broadest reasonable interpretation of this claim would include software per se limitations.
Software per se has no physical or tangible form, and thus does not fall within any statutory category. MPEP 2106.03(I).

Claim(s) 2-14: this/these claim(s) is/are rejected by dependency on parent claim 1, as discussed above and incorporated herein.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A metered dose delivery device adapted to dispense a metered dose of a medicament, the device comprising: 
a user interface, wherein the user interface is adapted to receive a user input; 

transmit user specific data to the processing unit, wherein the user specific data comprises the user input; 
receive user specific data from the processing unit; and 
a control unit, wherein the control unit is adapted to control the metering of the dose of the medicament based on the user input and the received user specific data.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because it is directed towards steps that a user would perform when treating a patient.
The process also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a control unit (which is a generic computer invoked with a high level of generality to implement the abstract concept), nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the generic control unit, metering a medication may be performed by a person either mentally, or with pen and paper.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-10, 12 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a user interface, wherein the user interface is adapted to receive a user input; 
a communication interface adapted to communicate with a processing unit, wherein the communication interface is adapted to: 
transmit user specific data to the processing unit, wherein the user specific data comprises the user input; 
receive user specific data from the processing unit; and 
a control unit.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The user interface, as discussed in the section above and incorporated herein, merely invokes a generic computer in its known and generic capacity to enter data.

The control unit itself is nothing more than a generic computer invoked to perform a metering function, which has been discussed above as looking at the user’s data and thinking about the result, i.e. metering is nothing more than calculating a dose. 
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 11 reciting an alert, claim 13-14 reciting a medication mixture, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract 
The additional elements of: a user interface, wherein the user interface is adapted to receive a user input; a communication interface adapted to communicate with a processing unit, wherein the communication interface is adapted to: transmit user specific data to the processing unit, wherein the user specific data comprises the user input; receive user specific data from the processing unit; and a control unit; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
Regarding the alerts in claim 11, Kerwin (20170007885) teaches that a smartphone or smartwatch providing visual, auditory, and tactile feedback is well-understood, routine, and conventional in the art (page 2 paragraph 0011).
Regarding the administration of mixture of claims 13-14, Cameron (20160325055) teaches that mixing vaporizable material is available online, and is well-understood, routine, and conventional in the art.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
The claim is not patent eligible.

	Claim 15 recites:
A method for dispensing a metered dose of a medicament, the method comprising: 
receiving a user input; 
transmitting user specific data to a processing unit; 
receiving user specific data from the processing unit; 
controlling the metering of the dose of medicament based on the user input and the received user specific data; and
	dispensing the metered dose of medicament.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because it is directed towards steps that a user would perform when treating a patient.
The process also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, nothing in the claim elements precludes the step(s) from practically being performed in the mind.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving a user input; 
transmitting user specific data to a processing unit; 
receiving user specific data from the processing unit;
dispensing the metered dose of medicament.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The processing unit itself is nothing more than a generic computer invoked to perform a metering function, which has been discussed above as looking at the user’s data and thinking about the result, i.e. metering is nothing more than calculating a dose. 
Regarding the dispensing of medicament, this limitation is not particular in that it merely applies the exception in a generic way, and does not integrate the mental analysis step into a practical application.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other 
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
  Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving a user input; transmitting user specific data to a processing unit; receiving user specific data from the processing unit; dispensing the metered dose of medicament; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Regarding the administration of mixture of claims 13-14, Cameron (20160325055) teaches that mixing vaporizable material into a vapeable mixture is available online, and is well-understood, routine, and conventional in the art.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cameron.

	Claim 1: Cameron teaches:

a user interface, wherein the user interface is adapted to receive a user input (page 3 paragraph 0046 illustrating a user interface for the user to enter data); 
a communication interface adapted to communicate with a processing unit (Figure 12 label 1202 illustrating communication element 1206 used to communicate via network device 1216 with computing device 1204), wherein the communication interface is adapted to: 
transmit user specific data to the processing unit, wherein the user specific data comprises the user input (page 12 paragraph 0102 illustrating receiving user input); 
receive user specific data from the processing unit (page 16 paragraph 0142 illustrating sending dosing regimen to the vaper); and 
a control unit, wherein the control unit is adapted to control the metering of the dose of the medicament based on the user input and the received user specific data (page 16 paragraph 0139 illustrating providing the dose to the user).

	Claim 2: Cameron teaches:
A device as claimed in claim 1, as discussed above and incorporated herein.
Cameron teaches:
wherein the processing unit is a remote processing unit (Figure 12 label 1204 illustrating the computing device being remote over network).


A device as claimed in claim 1, as discussed above and incorporated herein.
Cameron teaches:
wherein the processing unit is adapted to analyse the transmitted user specific data, thereby generating analysis data and wherein the received user specific data comprises the analysis data (page 16 paragraph 0142 illustrating generating the dosing regimen based on user data).

Claim 5: Cameron teaches:
A device as claimed in claim 1, as discussed above and incorporated herein.
Cameron teaches:
wherein the user specific data comprises a user profile (page 4 paragraph 0050 illustrating adjusting the dose based on user data, e.g. the user’s workout routine data, page 20 paragraph 0170-0171 illustrating creating a metabolic decay data for the user).

Claim 6: Cameron teaches:
A device as claimed in claim 5, as discussed above and incorporated herein.
Cameron teaches:
wherein the user profile comprises historic user information (page 20 paragraph 0170 illustrating using the user’s metabolic decay rate [considered to be a form of “historic” user data]).

Claim 7: Cameron teaches:

Cameron teaches:
wherein the user input comprises user feedback (page 12 paragraph 0102 illustrating user feedback).

Claim 8: Cameron teaches:
A device as claimed in claim 7, as discussed above and incorporated herein.
Cameron teaches:
wherein the user feedback comprises a perceived efficacy (page 5 paragraph 053 illustrating allowing the user to set a preference [considered to be a form of “perceived efficacy” desired by the user]).

Claim 9: Cameron teaches:
A device as claimed in claim 1, as discussed above and incorporated herein.
Cameron teaches:
wherein the user interface comprises a user identification unit (Figure 12, page 13 paragraph 0111 illustrating identifying users and associated device identifiers).

Claim 10: Cameron teaches:
A device as claimed in claim 1, as discussed above and incorporated herein.
Cameron teaches:
wherein the user interface is further adapted to provide a prompt signal to the user (page 7 paragraph 0071 illustrating tactile sensation feedback alert).

Claim 11: Cameron teaches:
A device as claimed in claim 10, as discussed above and incorporated herein.
Cameron teaches:
wherein the prompt signal comprises: 
a visual signal (page 7 paragraph 0071 illustrating visual information); 
an audible signal (page 7 paragraph 0071 illustrating audio information); 
a tactile signal (page 7 paragraph 0071 illustrating tactile sensation); and 
an electronic signal (page 7 paragraph 0071 illustrating LED or voice recording).

Claim 12: Cameron teaches:
A device as claimed in claim 1, as discussed above and incorporated herein.
Cameron teaches:
wherein the device comprises a medicament identification unit adapted to identify the medicament and wherein the user specific information comprises the identity of the medicament (page 4 paragraph 0052 illustrating controlling the different types of materials to provide a mixed dose for the user).

Claim 13: Cameron teaches:
A device as claimed in claim 1, as discussed above and incorporated herein.
Cameron teaches:


Claim 14: Cameron teaches:
A device as claimed in claim 13, as discussed above and incorporated herein.
Cameron teaches:
wherein a composition of the mixture is based on the received user specific data (page 16 paragraph 0142 illustrating providing a dosing regimen for the user).

Claim 15: Cameron teaches:
A method (Abstract illustrating a method) for dispensing a metered dose of a medicament (Abstract illustrating cannibas being used to promote health [considered to be a form of medicament”]), the method comprising: 
receiving a user input (page 3 paragraph 0046 illustrating a user interface for the user to enter data); 
transmitting user specific data to a processing unit (page 12 paragraph 0102 illustrating receiving user input); 
receiving user specific data from the processing unit (page 16 paragraph 0142 illustrating sending dosing regimen to the vaper); 
controlling the metering of the dose of medicament based on the user input and the received user specific data (page 16 paragraph 0139 illustrating providing the dose to the user); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Cameron (20170091853, hereafter “Cameron ‘583).

Claim 4: Cameron teaches:
A device as claimed in claim 3, as discussed above and incorporated herein.
Cameron does not teach:
wherein the processing unit is adapted to perform the analysis by way of a machine learning algorithm.

wherein the processing unit is adapted to perform the analysis by way of a machine learning algorithm (page 26 paragraph 0207).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Cameron ‘583 within the embodiment of Cameron with the motivation of more accurately calculating medication dose for the user (Cameron ‘583 page 26 paragraph 0207).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cameron (20160324217) teaches plugging a vaping device into an audio port for charging and data transfer (Abstract, Figure 1).
Cameron (20160331035) teaches a wireless user interface to control the vaping device (Figure 1, Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626